            Case 2:19-cv-00930-JLR-BAT Document 13 Filed 06/01/20 Page 1 of 3



 1

 2

 3

 4

 5

 6

 7
                             UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF WASHINGTON
 8
                                      AT SEATTLE
 9

10          BENJAMIN MAYFIELD,                             CASE NO. C19-0930JLR-BAT

11                                Plaintiff,               ORDER REGARDING THE
                       v.                                  PARTIES’ STIPULATED
12                                                         MOTION TO EXTEND THE
                                                           TRIAL DATE AND OTHER
            KING COUNTY, et al.,
13                                                         CASE SCHEDULE DEADLINES
                                  Defendants.
14

15          Before the court is the parties’ stipulated motion to extend the trial date from

16   December 7, 2020, “to a date on the [c]ourt’s calendar on or after April 1, 2021.” (Stip.

17   (Dkt. # 12) at 1.) In addition, the parties stipulate to “a reciprocal extension of case

18   schedule deadlines to allow for discovery to be completed.” (Id.) The parties’ only

19   justification for their request is their inability to complete discovery in a timely manner.

20   (See id. at 2.)

21          Pursuant to Federal Rule of Civil Procedure 16(b)(4), “[a] schedule may only be

22   modified for good cause and with the judge’s consent.” Fed. R. Civ. P. 16(b)(4). “Good


     ORDER - 1
            Case 2:19-cv-00930-JLR-BAT Document 13 Filed 06/01/20 Page 2 of 3



 1   cause” for purposes of Rule 16 focuses on the diligence of the party seeking to modify

 2   the pretrial scheduling order. Johnson v. Mammoth Recreations, Inc., 975 F.2d 604,

 3   607-08 (9th Cir. 1992). Parties must “diligently attempt to adhere to that schedule

 4   throughout the subsequent course of the litigation.” Jackson v. Laureate, Inc., 186

 5   F.R.D. 605, 607 (E.D. Cal. 1999); see Marcum v. Zimmer, 163 F.R.D. 250, 254 (S.D. W.

 6   Va. 1995). In part, the “good cause” standard requires the parties to demonstrate that

 7   “noncompliance with a Rule 16 deadline occurred or will occur, notwithstanding [the

 8   parties’] diligent efforts to comply, because of the development of matters which could

 9   not have been reasonably foreseen or anticipated at the time of the Rule 16 scheduling

10   conference . . . .” Jackson, 186 F.R.D. at 608. The court’s scheduling order specifically

11   states that the “[f]ailure to complete discovery within the time allowed is not recognized

12   as good cause.” (Sched. Ord. (Dkt. # 7) at 2.)

13          Because the court does not recognize a failure to timely complete discovery as

14   good cause for altering the case schedule, the court DENIES the parties’ stipulated

15   motion (Dkt. # 12). Indeed, the court will not permit the parties here to take priority over

16   other parties who are timely preparing for their April 2021 trial dates. Nevertheless, if

17   the parties would like to move their trial date to the end of the court’s trial calendar, they

18   may so stipulate and notify the court. If the parties so agree, the court will issue a new

19   case schedule for all remaining, unexpired pretrial deadlines based on a new trial date set

20   at the end of the court’s trial calendar. This will allow the parties more time to prepare

21   without adversely impacting the court’s schedule. The parties should be aware that the

22   court is presently setting trials in approximately late summer or early fall of 2021. If the


     ORDER - 2
            Case 2:19-cv-00930-JLR-BAT Document 13 Filed 06/01/20 Page 3 of 3



 1   parties wish to stipulate to move their trial date to the end of the court’s trial calendar,

 2   they must file their stipulation within seven (7) days of the filing date of this order.

 3          Dated this 1st day of June, 2020.

 4

 5                                                      A
                                                        JAMES L. ROBART
 6
                                                        United States District Judge
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22


     ORDER - 3
